Exhibit 10.2

 

CMGI, Inc.

 

Restricted Stock Agreement

Granted Under 2000 Stock Incentive Plan

 

AGREEMENT made as of the 7th day of February, 2005 (the “Grant Date”) between
CMGI, Inc., a Delaware corporation (the “Company”), and William R. McLennan (the
“Participant”).

 

In consideration for the Participant accepting employment with the Company and
entering into the CMGI, Inc. Non-Competition Agreement dated February 7, 2005,
and other valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:

 

1. Grant of Shares.

 

The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2000 Stock Incentive
Plan (the “Plan”), 340,000 shares (the “Shares”) of common stock, $0.01 par
value, of the Company (“Common Stock”). The Participant agrees that the Shares
shall be subject to forfeiture as set forth in Section 2 of this Agreement and
the restrictions on transfer set forth in Section 3 of this Agreement.

 

2. Forfeiture.

 

(a) In the event that the Participant ceases to be employed by the Company for
any reason or no reason, with or without cause, prior to February 7, 2010, all
of the Unvested Shares (as defined below) shall be forfeited.

 

“Unvested Shares” means the total number of Shares multiplied by the Applicable
Percentage at the time the Participant ceases to be employed by the Company. The
“Applicable Percentage” shall be (i) 100% during the 12-month period ending
February 6, 2006, (ii) 80% during the 12-month period ending February 6, 2007,
(iii) 60% during the 12-month period ending February 6, 2008, (iv) 40% during
the 12-month period ending February 6, 2009, (v) 20% during the 12-month period
ending on February 6, 2010, and (vi) zero after February 6, 2010.

 

(b) For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company.

 

3. Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that would be Unvested Shares if the
Participant were to cease to be employed by the Company at the time of the
transfer, except that the Participant may transfer such Shares (i) to or for the
benefit of any spouse, children, parents, uncles, aunts, siblings, grandchildren
and any other relatives approved by the Board of Directors (collectively,
“Approved Relatives”) or to a trust established solely for the benefit of the
Participant and/or Approved Relatives, provided that



--------------------------------------------------------------------------------

such Shares shall remain subject to this Agreement (including without limitation
the forfeiture provisions of Section 2 and the restrictions on transfer set
forth in this Section 3) and such permitted transferee shall, as a condition to
such transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement
or (ii) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation), provided
that, in accordance with the Plan, the securities or other property received by
the Participant in connection with such transaction shall remain subject to this
Agreement.

 

4. Escrow.

 

The Participant shall, upon the execution of this Agreement, execute Joint
Escrow Instructions in the form attached to this Agreement as Exhibit A. The
Joint Escrow Instructions shall be delivered to the Assistant Secretary of the
Company, as escrow agent thereunder. The Participant shall deliver to such
escrow agent a stock assignment duly endorsed in blank, in the form attached to
this Agreement as Exhibit B, and hereby instructs the Company to deliver to such
escrow agent, on behalf of the Participant, the certificate(s) evidencing the
Shares issued hereunder. Such materials shall be held by such escrow agent
pursuant to the terms of such Joint Escrow Instructions.

 

5. Restrictive Legends.

 

All certificates representing Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to restrictions
on transfer and a risk of forfeiture as set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”

 

6. Provisions of the Plan.

 

(a) This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

(b) As provided in the Plan, upon the occurrence of a Reorganization Event (as
defined in the Plan), all rights of the Company hereunder shall inure to the
benefit of the Company’s successor and shall apply to the cash, securities or
other property which the Shares were converted into or exchanged for pursuant to
such Reorganization Event in the same manner and to the same extent as they
applied to the Shares under this Agreement. If, in connection with a
Reorganization Event, a portion of the cash, securities and/or other property
received upon the conversion or exchange of the Shares is to be placed into
escrow to secure indemnification or similar obligations, the mix between the
vested and unvested portion of such cash, securities and/or other property that
is placed into escrow shall be the same as the mix between the vested and
unvested portion of such cash, securities and/or other property that is not
subject to escrow.

 

- 2 -



--------------------------------------------------------------------------------

7. Withholding Taxes; Section 83(b) Election.

 

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state or local taxes of any kind required by law to be withheld with respect to
the lapse or partial lapse of the risk of forfeiture.

 

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement. The
Participant understands that it may be beneficial in many circumstances to elect
to be taxed at the time the Shares are granted rather than when and as the risk
of forfeiture lapses by filing an election under Section 83(b) of the Code with
the I.R.S. within 30 days from the date of grant.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

 

8. Miscellaneous.

 

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or being granted shares hereunder). The Participant further acknowledges
and agrees that the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.

 

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

 

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed, if to the Company to the attention of the General Counsel at its
corporate headquarters, and, if to the Participant, at the address shown beneath
his or her signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8(e).

 

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

 

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CMGI, Inc. By:  

/s/ Peter L. Gray

--------------------------------------------------------------------------------

Name:   Peter L. Gray Title:  

Executive Vice President and

    General Counsel

/s/ William R. McLennan

--------------------------------------------------------------------------------

William R. McLennan

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

- 4 -



--------------------------------------------------------------------------------

Exhibit A

 

CMGI, Inc.

 

Joint Escrow Instructions

 

February 7, 2005

 

Assistant Secretary

CMGI, Inc.

1100 Winter Street

Suite 4600

Waltham, MA 02451

 

Dear Sir:

 

As Escrow Agent for CMGI, Inc., a Delaware corporation, and its successors in
interest under the Restricted Stock Agreement (the “Agreement”) of even date
herewith, to which a copy of these Joint Escrow Instructions is attached (the
“Company”), and the undersigned person (“Holder”), you are hereby authorized and
directed to hold the documents delivered to you pursuant to the terms of the
Agreement in accordance with the following instructions:

 

1. Appointment. Holder irrevocably authorizes the Company to deposit with you
any certificates evidencing Shares (as defined in the Agreement) to be held by
you hereunder and any additions and substitutions to said Shares. For purposes
of these Joint Escrow Instructions, “Shares” shall be deemed to include any
additional or substitute property. Holder does hereby irrevocably constitute and
appoint you as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this paragraph 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.

 

2. Forfeiture.

 

Upon any forfeiture of the Shares pursuant to the Agreement, the Company shall
give to Holder and you a written notice of forfeiture. Holder and the Company
hereby irrevocably authorize and direct you to deliver the forfeited Shares to
the Company in accordance with the terms of said notice.

 

3. Withdrawal. The Holder shall have the right to withdraw from this escrow any
Shares that are not Unvested Shares (as defined in the Agreement).

 

- 5 -



--------------------------------------------------------------------------------

4. Duties of Escrow Agent.

 

(a) Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

(b) You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

 

(c) You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or Company, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or Company by
reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

 

(d) You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.

 

(e) You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder and may rely upon the advice of such counsel.

 

(f) Your rights and responsibilities as Escrow Agent hereunder shall terminate
if (i) you cease to be Assistant Secretary of the Company or (ii) you resign by
written notice to each party. In the event of a termination under clause (i),
your successor as Assistant Secretary shall become Escrow Agent hereunder; in
the event of a termination under clause (ii), the Company shall appoint a
successor Escrow Agent hereunder.

 

(g) If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

(h) It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

- 6 -



--------------------------------------------------------------------------------

(i) These Joint Escrow Instructions set forth your sole duties with respect to
any and all matters pertinent hereto and no implied duties or obligations shall
be read into these Joint Escrow Instructions against you.

 

(j) The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs, and expenses, including attorneys’ fees and
disbursements, for anything done or omitted to be done by you as Escrow Agent in
connection with this Agreement or the performance of your duties hereunder,
except such as shall result from your gross negligence or willful misconduct.

 

5. Notice. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

 

COMPANY:

   Notices to the Company shall be sent to the address set forth in the
salutation hereto, Attn: President

HOLDER:

   Notices to Holder shall be sent to the address set forth below Holder’s
signature below.

ESCROW AGENT:

   Notices to the Escrow Agent shall be sent to the address set forth in the
salutation hereto.

 

6. Miscellaneous.

 

(a) By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions, and you do not become a party
to the Agreement.

 

(b) This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

* * * * *

 

- 7 -



--------------------------------------------------------------------------------

Very truly yours, CMGI, Inc. By:  

/s/ Peter L. Gray

--------------------------------------------------------------------------------

Name:   Peter L. Gray Title:  

Executive Vice President and
General Counsel

HOLDER:    

/s/ William R. McLennan

--------------------------------------------------------------------------------

William R. McLennan Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Date Signed: February 7, 2005

 

ESCROW AGENT:

/s/ Peter L. Gray

--------------------------------------------------------------------------------

 

- 8 -



--------------------------------------------------------------------------------

Exhibit B

 

(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)

 

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto CMGI, Inc.
                     (            ) shares of Common Stock, $0.01 par value per
share, of CMGI, Inc. (the “Corporation”) standing in my name on the books of the
Corporation represented by Certificate(s) Number                      herewith,
and do hereby irrevocably constitute and appoint                              as
attorney to transfer the said stock on the books of the Corporation with full
power of substitution in the premises.

 

Dated:                     

 

IN PRESENCE OF:                                          

 

NOTICE: The signature(s) to this assignment must correspond with the name as
written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

 

- 9 -